Order, Supreme Court, New York County (Charles E. Ramos, J.), entered January 6, 2005, which denied defendants’ motion to dismiss the complaint pursuant to CELR 3211 (a) (7), unanimously affirmed, with costs.
The contract provisions at issue are susceptible of reasonable interpretations supportive of differing outcomes to the parties’ dispute. This being the case, extrinsic evidence is permitted to resolve the ambiguity and determine the intent of the parties at the time of the contract (see Evans v Famous Music Corp., 1 NY3d 452 [2004]). Concur—Buckley, P.J., Andrias, Saxe, Friedman and Williams, JJ.